Galbraith, J.
The action of this court in sustaining the motion to strike out certain portions of the transcript in this case leaves nothing to be inquired into except the judgment roll. To anything contained in this there is no objection. The only questions, therefore, before us for consideration are, whether or not the court erred in overruling the demurrer to the amended complaint, and whether or not the pleadings support the judgment. Upon examination, we find both in the affirmative. The appellants have filed no brief, nor presented any arguments. The demurrer -was properly overruled, and the pleadings sustain the judgment.
The judgment is affirmed, with costs.

Judgment affirmed.

McLeary, J., and Bach, J., concur.